COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-16-00111-CV
Style:                   In re Kurtz Properties, Ltd., A Texas Limited Partnership, and Houston
                         Foam Plastics, Inc.
Date motion filed*:      March 31, 2016
Type of motion:          Second Unopposed Motion of Real Party in Interest to Extend
                         Deadline for Response to Petition for Writ of Mandamus
Party filing motions:    Real Party in Interest Harris County
Document to be filed:    Response

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 March 17, 2016
       Number of extensions granted:           1        Current Due Date: April 1, 2016
       Date Requested:                    April 8, 2016

Ordered that motion is:
            Granted
                    If document is to be filed, document due: April 8, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________


Judge’s signature: _/s/ Evelyn V. Keyes
                                                         the Court

Date: April 6, 2016




November 7, 2008 Revision